Exhibit 10.46B

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement is made and entered into on the
8th day of March, 2005, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a
Delaware corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and
EDWARD NAFUS (the “Executive”). CSGS and Systems collectively are referred to in
this Second Amendment and the Employment Agreement referred to below as the
“Companies”.

 

* * *

 

WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated November 17, 1998 (the “Employment Agreement”); and

 

WHEREAS, the Companies and the Executive entered into a First Amendment to the
Employment Agreement dated January 11, 2005 (the “First Amendment”); and

 

WHEREAS, the Companies desire to further amend the Employment Agreement as
herein set forth;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements of
the parties contained in this document, the Companies and the Executive agree as
follows:

 

1. Effective as of the commencement of business on April 1, 2005, Paragraph 1 of
the Employment Agreement hereby is amended in its entirety so as to read as
follows:

 

“1. Employment and Duties. Each of the Companies hereby employs the Executive as
its Chief Executive Officer and President throughout the term of this agreement
and agrees to cause the Executive from time to time to be elected or appointed
to such corporate offices or positions. The duties and responsibilities of the
Executive shall include the duties and responsibilities of the Executive’s
corporate offices and positions referred to in the preceding sentence which are
set forth in the respective bylaws of the Companies from time to time, overall
responsibility for the development and implementation of the business plans and
strategies of the Companies, and such other duties and authorities consistent
with the Executive’s corporate offices and positions referred to in the
preceding sentence and this agreement which the Board of Directors of CSGS (the
“Board”) from time to time may assign to the Executive. If the Executive is
elected or appointed as a director of CSGS or Systems or as an officer or
director of any of the respective subsidiaries of the Companies during the term
of this agreement, then he also shall serve in such capacity or capacities but
without additional compensation.”



--------------------------------------------------------------------------------

2. Effective as of the commencement of business on April 1, 2005, Paragraph 4 of
the Employment Agreement hereby is amended in its entirety so as to read as
follows:

 

“4. Base Salary. For all services to be rendered by the Executive pursuant to
this agreement, the Companies agree to pay the Executive during the term of this
agreement a base salary (the “Base Salary”) at an annual rate of not less than
Five Hundred Fifty Thousand Dollars ($550,000.00). The Executive’s annual
incentive bonus provided for in Paragraph 5 and all other compensation and
benefits to which the Executive is or may become entitled pursuant to this
agreement or under any plans or programs of the Companies shall be in addition
to the Base Salary.”

 

3. Effective as of the commencement of business on April 1, 2005, the fifth
sentence of Paragraph 5 of the Employment Agreement hereby is amended in its
entirety so as to read as follows:

 

“Such incentive bonus program for each calendar year shall provide the
opportunity for the Executive to earn an incentive bonus of not less than one
hundred percent (100%) of his Base Salary for such calendar year if the agreed
upon objectives for the particular calendar year are fully achieved.”

 

4. Effective as of the commencement of business on April 1, 2005, Paragraph 7 of
the Employment Agreement hereby is amended in its entirety so as to read as
follows:

 

“7. Other Benefits. During the term of this agreement, the Companies shall
provide to the Executive and his eligible dependents at the expense of the
Companies individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage, in each case
at least as favorable as those coverages which are provided to the other senior
executives of the Companies. During the term of this agreement, the Executive
shall be entitled to receive a monthly automobile allowance from the Companies
in the amount of Eight Hundred Dollars ($800.00) and to financial and tax
planning services in accordance with the current policies and practices of the
Companies for its senior executives. During the term of this agreement, the
Executive also shall be entitled to participate in such other benefit plans or
programs which the Companies from time to time may make available to their
employees generally (except such programs, such as the 1996 Employee Stock
Purchase Plan of CSGS, in which executive officers of CSGS are not eligible to
participate because of securities law restrictions). The Stock Incentive Plans
of CSGS are administered by the Compensation Committee of the Board, and such
Committee has sole authority to make grants to the Executive under such Plans.
The Companies agree that (i) if the Executive is employed by the Companies on
July 1, 2005, the Compensation Committee of the Board shall grant to the
Executive a restricted stock award under a Stock Incentive Plan of CSGS covering
50,000 shares of the Common Stock of CSGS and (ii) if the Executive is employed
by the Companies on January 1, 2006, the Compensation Committee of the Board
shall grant to the

 

2



--------------------------------------------------------------------------------

Executive an additional restricted stock award under a Stock Incentive Plan of
CSGS covering 50,000 shares of the Common Stock of CSGS. The vesting of the
shares covered by such restricted stock awards will be at the rate of 25% of the
shares covered by an award on each of the first four anniversaries of the award
date if the Executive is then employed by the Companies but with the immediate
vesting of any unvested shares covered by such restricted stock awards (i) upon
a Change of Control or (ii) upon the termination of the Executive’s employment
with the Companies after March 31, 2008, solely as a result of the Executive’s
voluntary retirement from the employ of the Companies; however, such grants and
their respective vesting schedules will not in any way obligate the Companies to
continue the employment of the Executive in any capacity or for any particular
period of time or be deemed to extend the term of this agreement.”

 

5. Effective as of the commencement of business on April 1, 2005, Paragraph 15
of the Employment Agreement hereby is amended in its entirety so as to read as
follows:

 

“15. Change of Control. For purposes of this agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

 

  (a) CSGS is merged or consolidated into another corporation, and immediately
after such merger or consolidation becomes effective the holders of a majority
of the outstanding shares of voting capital stock of CSGS immediately prior to
the effectiveness of such merger or consolidation do not own (directly or
indirectly) a majority of the outstanding shares of voting capital stock of the
surviving or resulting corporation in such merger or consolidation;

 

  (b) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of CSGS;

 

  (c) the Common Stock of CSGS ceases to be publicly traded because of an issuer
tender offer or other “going private” transaction (other than a transaction
sponsored by the then current management of CSGS);

 

  (d) CSGS dissolves or sells or otherwise disposes of all or substantially all
of its property and assets (other than to an entity or group of entities which
is then under common majority ownership (directly or indirectly) with CSGS);

 

  (e) in one or more substantially concurrent transactions or in a series of
related transactions, CSGS directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other

 

3



--------------------------------------------------------------------------------

than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which CSGS conducted
the Sold Business and regardless of whether such disposition is accomplished
through a sale of assets, the transfer of ownership of an entity or entities, a
merger, or in some other manner) and either (i) the fair market value of the
consideration received or to be received by CSGS for the Sold Business is equal
to at least fifty percent (50%) of the market value of the outstanding Common
Stock of CSGS determined by multiplying the average of the closing prices for
the Common Stock of CSGS on the thirty (30) trading days immediately preceding
the date of the first public announcement of the proposed disposition of the
Sold Business by the average of the numbers of outstanding shares of Common
Stock on such thirty (30) trading days or (ii) the revenues of the Sold Business
during the most recent four (4) calendar quarters ended prior to the first
public announcement of the proposed disposition of the Sold Business represented
fifty percent (50%) or more of the total consolidated revenues of CSGS during
such four (4) calendar quarters; or

 

  (f) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.”

 

6. Upon the execution of this Second Amendment to Employment Agreement by the
parties, any subsequent reference to the Employment Agreement shall mean the
Employment Agreement as amended by the First Amendment and by this Second
Amendment. As amended by this Second Amendment to Employment Agreement, the
Employment Agreement, as amended by the First Amendment, shall remain in full
force and effect according to its terms.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Second Amendment to
Employment Agreement to be executed as of the date first set forth above.

 

CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation By:  

/S/ NEAL C. HANSEN

--------------------------------------------------------------------------------

    Neal C. Hansen, Chairman of the     Board and Chief Executive Officer CSG
SYSTEMS, INC., a Delaware corporation By:  

/S/ NEAL C. HANSEN

--------------------------------------------------------------------------------

    Neal C. Hansen, Chairman of the     Board and Chief Executive Officer    

/S/ EDWARD C. NAFUS

--------------------------------------------------------------------------------

    Edward Nafus

 

5